Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.  The following is an examiner’s statement of reasons for allowance:
The prior art teaches speech-driven facial animation utilizing Mel spectrogram features, neural networks in audio/speech processing, one-hot vectors, deformation gradients, and other claim features.  In the context of independent claim 1 as a whole, however, the prior art does not teach a speech-driven facial animation generation method comprising extracting Mel spectrogram features from speech in a window, the features being a three-dimensional tensor composed of a feature map dimension, a frequency dimension, and a time dimension; for the Mel spectrogram, abstracting and collecting, by using a neural network, all frequency information along a direction of the frequency dimension, to obtain frequency abstract information; for the frequency abstract information, determining, by using the neural network, a degree of importance of each frame of information in a time context along a direction of the time dimension, and performing summarization according to the degree of importance, to obtain time summary information; connecting the time summary information to a one-hot vector of a control style inputted by a user; outputting scaling/shearing coefficients and rotation coefficients respectively through two branches of the neural network, and combining the coefficients outputted by the two branches to obtain deformation gradients representing 
Thus the subject matter of independent claim 1 is allowable.  The remaining dependent claims depend directly or indirectly from allowable claim 1, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dimtrva (U.S. Patent Application Publication No. 2006/0290699); System and method for audio-visual content synthesis.
Corazza (U.S. Patent Application Publication No. 2012/0019517); Automatic generation of 3D character animation from 3D meshes.
Jacob (U.S. Patent Application Publication No. 2014/0278403); Systems and methods for interactive synthetic character dialogue.
Du (U.S. Patent Application Publication No. 2016/0300379); Avatar video apparatus and method.
Chen (U.S. Patent Application Publication No. 2019/0035149); Methods of generating personalized 3D head models or 3D body models.
Aryal (U.S. Patent No. 10,249,314); Voice conversion system and method with variance and spectrum compensation.
Aryal (U.S. Patent No. 10,453,476); Split-model architecture for DNN-based small corpus voice conversion.
Albuz (U.S. Patent No. 10,755,463); Audio-based face tracking and lip syncing for natural facial animation and lip movement.
Boyadjiev (U.S. Patent Application Publication No. 2020/0035247); Machine learning for authenticating voice.
Howard (U.S. Patent Application Publication No. 2019/0074028); Real-time vocal features extraction for automated emotional or mental state assessment.
Chaudhuri (U.S. Patent Application Publication No. 2020/0117887); Speaking classification using audio-visual data.
Mittal (U.S. Patent Application Publication No. 2020/0135226); Computing system for expressive three-dimensional facial animation.
Sachs (U.S. Patent Application Publication No. 2019/0122411); Systems and methods for generating computer ready animation models of a human head from captured data images.
Arik (U.S. Patent Application Publication No. 2019/0355347); Spectrogram to waveform synthesis using convolutional networks.

Saragih (U.S. Patent No. 10,885,693); Animating avatars from headset cameras.
Albuz (U.S. Patent No. 10,970,907); System and method for applying an expression to an avatar.
Savchenkov (U.S. Patent Application Publication No. 2020/0234690); Text and audio-based real-time face reenactment.
Sukumar (U.S. Patent Application Publication No. 2021/0358496); A voice assistant system for a vehicle cockpit system.
Park (U.S. Patent Application Publication No. 2021/0027512); Method to create animation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613